
	

114 HRES 367 IH: Expressing the sense of the House of Representatives in disapproval of the Joint Comprehensive Plan of Action agreed to by the P5+1 and Iran on July 14, 2015.
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 367
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Roskam (for himself, Mr. Abraham, Mr. Aderholt, Mr. Allen, Mr. Amodei, Mr. Babin, Mr. Barr, Mr. Barton, Mr. Benishek, Mr. Bilirakis, Mr. Bishop of Michigan, Mr. Bishop of Utah, Mrs. Black, Mrs. Blackburn, Mr. Blum, Mr. Bost, Mr. Brady of Texas, Mr. Brat, Mr. Bridenstine, Mrs. Brooks of Indiana, Mr. Buchanan, Mr. Bucshon, Mr. Burgess, Mr. Byrne, Mr. Carter of Texas, Mr. Chabot, Mr. Chaffetz, Mr. Collins of New York, Mr. Collins of Georgia, Mrs. Comstock, Mr. Conaway, Mr. Cook, Mr. Cramer, Mr. Curbelo of Florida, Mr. Rodney Davis of Illinois, Mr. Denham, Mr. DeSantis, Mr. DesJarlais, Mr. Dold, Mr. Donovan, Mr. Duncan of South Carolina, Mrs. Ellmers of North Carolina, Mr. Emmer of Minnesota, Mr. Farenthold, Mr. Fincher, Mr. Flores, Mr. Franks of Arizona, Mr. Frelinghuysen, Mr. Gibbs, Mr. Gibson, Mr. Gohmert, Mr. Gosar, Mr. Gowdy, Mr. Graves of Georgia, Mr. Guinta, Mr. Harper, Mr. Harris, Mr. Hensarling, Mr. Jody B. Hice of Georgia, Mr. Hill, Mr. Holding, Mr. Hudson, Mr. Huizenga of Michigan, Mr. Hultgren, Mr. Hunter, Mr. Hurd of Texas, Mr. Hurt of Virginia, Mr. Issa, Mr. Jenkins of West Virginia, Ms. Jenkins of Kansas, Mr. Sam Johnson of Texas, Mr. Jordan, Mr. Joyce, Mr. Kelly of Pennsylvania, Mr. King of Iowa, Mr. King of New York, Mr. Kinzinger of Illinois, Mr. Kline, Mr. Knight, Mr. LaMalfa, Mr. Lamborn, Mr. Lance, Mr. Latta, Mr. Luetkemeyer, Mr. Long, Mr. Loudermilk, Mrs. Love, Mr. MacArthur, Mr. Marchant, Mr. McClintock, Mr. McKinley, Mr. Meadows, Mr. Messer, Mr. Miller of Florida, Mrs. Miller of Michigan, Mr. Moolenaar, Mr. Mooney of West Virginia, Mr. Mulvaney, Mr. Murphy of Pennsylvania, Mr. Neugebauer, Mrs. Noem, Mr. Nunes, Mr. Olson, Mr. Palazzo, Mr. Palmer, Mr. Pearce, Mr. Perry, Mr. Pittenger, Mr. Pitts, Mr. Poe of Texas, Mr. Pompeo, Mr. Posey, Mr. Tom Price of Georgia, Mrs. Radewagen, Mr. Ratcliffe, Mr. Reichert, Mr. Renacci, Mr. Ribble, Mr. Rice of South Carolina, Mrs. Roby, Mr. Roe of Tennessee, Mr. Rogers of Alabama, Mr. Rokita, Mr. Rooney of Florida, Ms. Ros-Lehtinen, Mr. Ross, Mr. Rothfus, Mr. Rouzer, Mr. Salmon, Mr. Sanford, Mr. Schweikert, Mr. Austin Scott of Georgia, Mr. Sensenbrenner, Mr. Sessions, Mr. Shimkus, Mr. Shuster, Mr. Smith of Nebraska, Mr. Smith of New Jersey, Mr. Smith of Texas, Ms. Stefanik, Mr. Stewart, Mr. Stivers, Mr. Stutzman, Mr. Thompson of Pennsylvania, Mr. Tiberi, Mr. Tipton, Mr. Turner, Mr. Valadao, Mrs. Wagner, Mr. Walberg, Mr. Walker, Mrs. Walorski, Mrs. Mimi Walters of California, Mr. Weber of Texas, Mr. Webster of Florida, Mr. Wenstrup, Mr. Westerman, Mr. Westmoreland, Mr. Williams, Mr. Wilson of South Carolina, Mr. Womack, Mr. Woodall, Mr. Yoder, Mr. Yoho, Mr. Zeldin, and Mr. Zinke) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives in disapproval of the Joint Comprehensive Plan
			 of Action agreed to by the P5+1 and Iran on July 14, 2015.
	
	
 Whereas a nuclear-capable Iran threatens United States national security and global stability; Whereas since the 1980s, Iran has engaged in a sustained and well-documented pattern of illicit and deceptive activities to acquire a nuclear weapons capability;
 Whereas it is the policy of the United States to prevent Iran from acquiring a nuclear weapons capability;
 Whereas the United Nations Security Council has adopted 6 resolutions since 2006 demanding of Iran its full and sustained suspension of all uranium enrichment-related and reprocessing activities and its full cooperation with the International Atomic Energy Agency (IAEA) on all outstanding issues related to its nuclear activities, particularly those concerning the possible military dimensions of its nuclear programs;
 Whereas Secretary of State John Kerry has publicly stated that the United States does not recognize Iran’s self-proclaimed right to enrich uranium;
 Whereas the United Nations Security Council has adopted multiple resolutions demanding of Iran its full and sustained suspension of heavy-water production efforts, including the heavy-water reactor at Arak;
 Whereas Iran is developing an arsenal of advanced long-range ballistic missiles, including some already capable of reaching India, North Africa, western China, and parts of eastern Europe;
 Whereas, on June 9, 2010, the United Nations Security Council adopted Resolution 1929, which states that Iran shall not undertake any activity related to ballistic missiles capable of delivering nuclear weapons.;
 Whereas the United States Department of State has designated Iran as a state sponsor of terrorism since 1984 and has characterized Iran as the most active state sponsor of terrorism in the world;
 Whereas Iran is a world leader in human rights violations, including the persecution of religious minorities and imprisonment of United States citizens;
 Whereas the Joint Comprehensive Plan of Action agreed to between the P5+1 and Iran on July 14, 2015, fails to require Iran to fully dismantle its nuclear program;
 Whereas the Joint Comprehensive Plan of Action provides Iran with billions of dollars in additional sanctions relief and unfrozen assets;
 Whereas the Joint Comprehensive Plan of Action allows key restraints on Iran’s nuclear program to expire within 10 to 15 years, including those on Iran’s domestic uranium enrichment program and heavy-water reactor at Arak;
 Whereas the Joint Comprehensive Plan of Action allows for lifting international restrictions on Iran with regards to conventional military arms and ballistic missiles;
 Whereas the Joint Comprehensive Plan of Action fails to address Iran’s egregious human rights record, Iran’s role as the world’s leading state-sponsor of international terrorism, and Iran’s unjust imprisonment of innocent United States citizens; and
 Whereas the Iran Nuclear Agreement Review Act of 2015 passed by the House of Representatives and the Senate and signed into law on May 22, 2015 (Public Law 114–17), provides Congress with the ability to vote to disapprove the Joint Comprehensive Plan of Action: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its firm disapproval of the Joint Comprehensive Plan of Action agreed to by the P5+1 and Iran on July 14, 2015;
 (2)reaffirms its commitment to prevent Iran from ever acquiring a nuclear weapons capability; and (3)reaffirms its commitment to encouraging global stability and security by strongly supporting strategic regional allies.
			
